Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application filed 05/08/2018 is a continuation of 14150999, filed 01/09/2014 and having 3 RCE-type filings therein 14150999 is a division of 13620750, filed 09/15/2012 ,now abandoned,13620750 is a continuation of 13601358, filed 08/31/2012 ,now U.S. Patent #9880699 and having 2 RCE-type filings therein, 13601358 is a continuation of 13107155, filed 05/13/2011 ,now abandoned 13107155 is a continuation of 11557460, filed 11/07/2006 ,now U.S. Patent #7945546 and having 4 RCE-type filings therein 11557460 Claims Priority from Provisional Application 60734675, filed 11/07/2005.
Claims 2-19 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/01/2018 complies with the provisions of M.P.E.P 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Abstract
The Abstract filed on 05/08/2018 has been considered as to the merits.

Drawings
The Drawings filed on 05/08/2018 have been considered as to the merits.


Examiner notes
Claims 5 and 14 recite the terms an “indication”. According to the specification (at least pars. [0008], [0011], [0041], [0055]-[0057]), provides examples of indicator(s) can be waypoints such as panning (associated with directions to location associated with the search result), visual/icon (zooming). For the purpose examination, the “indication” can be a little of anything as above. 

Claim Objections
Claims 2, 10-11, and 19 are objected to because of the following informalities:  
            - Claims 2, 10-11, and 19 recite the term “he”, which should be changed to “the”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-19 and rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.       
            - Claims 2 and 11 recites the terms “a concurrent presentation”, which is not mention is specification. 
            - Claims 3-10 and 12-19 are rejected for incorporating the error of the respective based claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 2-19 are directed to the abstract idea of generating customized graphical user interfaces for mobile computing devices, which is similar to concepts courts have previously found to be abstract, such as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group), and collecting, displaying, and manipulating data (Int. Ventures v. Cap One Bank 1077), as explained in detail below.
         - Claims 2 and 11 recite the steps of “receiving…, sending…”.The elements is/are similar to concepts identified as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group), which is directed to an abstract idea
providing…”, which is/are similar to concepts identified as collecting, displaying, and manipulating data (Int. Ventures v. Cap One Bank 1077). The additional elements do not amount to significantly more than the above-identified judicial exception. There is no indication that the combination of elements improves the function of a computer or any other technology. Thus, taken alone, such additional elements would not amount to significantly more than the above-identified judicial exception (the abstract idea).
  Claim 11 further recites "a processor".  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, which are recited at a high level of generally, provide conventional computer function that do not add meaningful limits to practicing an abstract idea.
- Claims 3, 7, 9-10, 12, 16, and 18-19 are depending on claims 2 and 11 and include all the limitations of claims 2 and 11. Therefore, claims 3, 7, 9-10, 12, 16, and 18-19 recite the same abstract idea. 
             - Claims 4-6, 8, 13-15 and 17 are depending on claims 2 and 11 and include all the limitations of claims 2 and 11 recite the additional limitations do not amount to significantly more than the above-identified judicial exception. There is no indication that the combination of elements improves the function of a computer or any other technology. Thus, taken alone, such additional elements would not amount to significantly more than the above-identified judicial exception (the abstract idea).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Sadri et al., (US 2005/0027705), hereinafter “Sadri”.
As per claim 2, Sadri discloses a computer-implemented method, comprising:
- providing, by a computing device on a display device, a concurrent presentation of a map and a search query input element (Fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108);
	- receiving, by the computing device, user input that selects the search query input element and types a query using the computing device (par. [0031], allows the user to specifically input special queries on the data, and superimposes the results on a map graphically.  For example, the user may input a query for hotels within a particular price range, and the user is also able to visually locate the hotels that are close to restaurants, the beach or other landmarks the user wants displayed); 
remote servers, wherein the remote servers can even include third party servers.  The communication between the mapping application and the search engine occurs over standard internet protocols and the results from the mapping application).  
	- receiving, by the computing device, multiple search results from the remote computing system responsive to the computing device having sent the query to the remote computing system (Fig. 16, par. [0063], a result set comes back in response to a search query or the user's clicking on a link (or similar act to receive a map with multiple locations plotted on it), the same results that are graphically displayed on the map are generated as a text based list); 
	- receiving, by the computing device, user selection of a selected search result from among the multiple search results through user interaction with the selected search result at the computing device (Fig. 16, par. [0063] & [0065], a result set comes back in response to a 
search query or the user's clicking on a link (or similar act to receive a map 
with multiple locations plotted on it), the same results that are graphically 
displayed on the map are generated as a text based list and displayed near the map area, wherein the results can be further filtered and sorted to refine the results sets a user receives in the application); 
	- providing, by the computing device, a presentation of the map with functionality that enables user input to pan the map to select a starting location from which to calculate directions to a location of the selected search result (par. [0060] and [0076], provide the driving directions from the first point to the second point.  Additional information such as the approximate driving time between the points and/or the direction of a straight path connecting the two 
locations may optionally be provided. FIG. 17, the items may be ranked by proximity to the 
center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first); 
	- receiving, by the computing device, user input that pans the map to select the starting location by placing a center of the map at the starting location, with a user interface element identifying the center of the map as the user input pans the map result (par. [0060], [0072], and [0076], the user input in search criterion, the items may be ranked by proximity to the center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first. provide the driving directions from the first point to the second point.  Additional information such as the approximate driving time between the points and/or the direction of a straight path connecting the two locations may optionally be provided. FIG. 17, the items may be ranked by proximity to the center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first); and 
	- providing, by the computing device responsive to computing device having received the user input that pans the map to select he starting location by placing the center of the map at the starting location, directions from the starting location to the location of the selected search result (par. [0060] and [0076], provide the driving directions from the first point to the second point.  Additional information such as the approximate driving time between the points and/or the direction of a straight path connecting the two locations may optionally be provided. FIG. 17, the items may be ranked by proximity to the center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first). First Named Inventor Adam Bliss Attorney Docket: 16113-0288008 Application No. : 15/973,794 Filed : May 8, 2018 Page : 3of7  

As per claim 3, Sadri discloses the user interaction with the selected search result includes user input that navigates to the selected search result (Fig. 16, par. [0063] & [0065], a result set comes back in response to a search query or the user's clicking on a link (or similar act to receive a map 
with multiple locations plotted on it), the same results that are graphically 
displayed on the map are generated as a text based list and displayed near the map area, wherein the results can be further filtered and sorted to refine the results sets a user receives in the application). 

As per claim 4, Sadri discloses providing the concurrent presentation of the map and the search query input element includes providing the search query input element overlaid the presentation of the map (fig. 1 and 16 and par. [0055], the icon to allow the user navigational choices (by clicking on the icon).  For example, in the case of a `city` icon, the system can allow the user to jump to a higher zoom level and re-center the map around the center of the icon with one click, wherein venue or restaurant seating charts are overlaid with information). 

As per claim 5, Sadri discloses providing the directions from the starting location to the location of the selected search result includes presenting an indication on the map of the starting location and an indication on the map of the location of the selected search result  (FIG. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W), also see Examiner’s note for indication).  

As per claim 6, Sadri discloses providing the directions from the starting location to the location of the selected search result includes providing on the map a display of a line that identifies a path from the starting location to the location of the selected search result (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view).  

As per claim 7, Sadri discloses receiving, by the computing system responsive to the computing device providing directions from the starting location to the location of the selected search result, user input that selects a user interface element to start navigation along a path identified by the directions (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view).  

As per claim 8, Sadri discloses animating, by the computing system, the map to illustrate progress along the path identified by the directions (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the  controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view).  

As per claim 9, Sadri discloses sending, by the computing device, the starting location to the remote computing system responsive to the computing device having received the user input that pans the map to select the starting location by placing the center of the map at the starting location (par. [0104], wherein the search engines can be hosted locally or on remote servers, wherein the remote servers can even include third party servers.  The communication between the mapping application and the search engine occurs over standard internet protocols and the results from the mapping application, and fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view); and
	
Page : 4of 7receiving, by the computing device and from the remote computing system, information that identifies the directions from the starting location to the location of the selected search result [par. [0039], permits the user to specify location queries using a non-postal addresses for use as a local search input parameter, wherein generating a map using one of the landmarks as a center point). For example, a query might include parks within 25 miles of a route connecting Big Sur Park and Muir Woods Park in California); 
pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view.  

As per claim 10, Sadri discloses the computing device provides the presentation of the map with the functionality that enables user input to pan the map to select he starting location responsive to the computing device having received the user selection of the selected search result from among the multiple search results (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results).  

As per claims 11-19, are computer readable storage device claims corresponding the method claims 2-10. Therefore, they are rejected under same rational of claims 2-10 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165